Which instruction
THE COURT
gave, and at the prayer of Mr. Jones, for the defendant, further instructed them, “that if the note was so altered after it w'as drawn and indorsed as aforesaid, and without the consent and authority of the defendant, before or after, the plaintiffs cannot support their said action on the said note.” And further, “that the burden of proof lies on the plaintiffs to show such previous consent or subsequent approbation on the part of the defendant, and his knowledge of the fact of such alteration at the time he did any act or made any declaration implying a participation in such discount; and that such knowledge, consent, and approbation are not to be inferred from the mere circumstance of his afterwards participating jointly with others in the benefit of the said discount.”
To these additional instructions the plaintiffs excepted.
Verdict and judgment, for the plaintiffs.